

115 S1275 IS: Bringing Useful Initiatives for Indian Land Development Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1275IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Hoeven introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo improve the housing conditions and promote useful land uses within tribal communities, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Bringing Useful Initiatives for Indian Land Development Act of 2017 or the BUIILD Act of 2017. 2.Environmental reviewSection 105 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4115) is amended by adding at the end the following:
			
				(e)Consolidation of environmental review requirements
 (1)In generalIf a recipient is using one or more sources of Federal funds in addition to grant amounts under this Act in carrying out a project that qualifies as an affordable housing activity under section 202, where grant amounts under this Act constitute the largest single source of Federal funds that the recipient reasonably expects to commit to the project at the time of environmental review, the recipient’s tribe may, in addition to assuming all of the responsibilities for environmental review, decisionmaking, and action pursuant to subsection (a), assume all of the additional responsibilities for environmental review, decisionmaking, and action under provisions of law that would apply to the Federal agencies that are the other sources of Federal funds for the project.
 (2)DischargeA tribe’s compliance with the additional responsibilities described in paragraph (1), as well as the review requirements under the National Environmental Policy Act of 1969 and related laws specified in regulations issued under this section with regard to such project shall be deemed to discharge the responsibility of such other Federal agencies for compliance with any applicable environmental review requirements with respect to such project.
 (3)CertificationIn the case of a tribe that assumes additional responsibilities described in paragraph (1), the certification under subsection (c) shall, in addition to the content required under subsection (c), specify—
 (A)the additional responsibilities that the tribe has fully carried out under this subsection; and
 (B)that the certifying officer consents to assume the status of a responsible Federal official under such additional provisions of law.
						(4)Liability
 (A)In generalA tribe that completes an environmental review pursuant to this subsection shall assume sole liability for the content and quality of the review.
 (B)Remedies and sanctionsIn the event that the Secretary has approved a certification and release of funds for a project in accordance with subsection (b), but the Secretary or another funding Federal agency subsequently learns that a tribe failed to carry out its responsibilities as described in subsection (a), the appropriate remedies and sanctions may be imposed in accordance with regulations issued pursuant to section 106, or in accordance with other sources of Federal funds assisting the project.
 (C)Statutory violation waiversIn the event that a statutory violation waiver request is made under subsection (d) and is approved by the Secretary, such approval of the waiver request shall discharge other sources of Federal funds assisting the project from imposing remedies or sanctions.
						.
 3.Authorization of appropriationsSection 108 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4117) is amended in the first sentence by striking 2009 through 2013 and inserting 2018 through 2025.
 4.99-year leasehold interest in trust or restricted lands for housing purposesSection 702 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4211) is amended—
 (1)in the section heading, by striking 50 and inserting 99; (2)in subsection (b), by striking 50 years and inserting 99 years; and
 (3)in subsection (c)— (A)in paragraph (1), by inserting (in effect before, on, or after the date of enactment of the Bringing Useful Initiatives for Indian Land Development Act of 2017) after law; and
 (B)in paragraph (2), by striking 50 years and inserting 99 years. 5.Training and technical assistanceSection 703 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4212) is amended to read as follows:
			
 703.Training and technical assistanceThere are authorized to be appropriated for assistance for providing training and technical assistance to Indian tribes and tribally designated housing entities such sums as may be necessary for each of fiscal years 2018 through 2025. Such assistance shall be made available to training and technical assistance providers..
 6.Loan guarantees for Indian housingSection 184(i) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a(i)) is amended—
 (1)in paragraph (5)— (A)in subparagraph (B), by inserting after the period at the end of the first sentence the following: There are authorized to be appropriated for those costs $12,200,000 for each of fiscal years 2018 through 2025.; and
 (B)in subparagraph (C), by striking 2008 through 2012 and inserting 2018 through 2025; and (2)in paragraph (7), by striking 2008 through 2012 and inserting 2018 through 2025.
 7.LeveragingAll funds provided under a grant made pursuant to the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.) may be used for purposes of meeting matching or cost participation requirements under any other Federal or non-Federal program.